Citation Nr: 1501763	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-09 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypothyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1977 to July 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypothyroidism.  He contends this disorder was present at the time of his service separation in July 1995.  In denying the Veteran's claim in April 2010, the RO noted hypothyroidism wasn't diagnosed until several years after service separation, and none of the Veteran's thyroid stimulating hormone (TSH) levels measured during service resulted in a diagnosis of hypothyroidism.  In denying the Veteran's claim, the RO did not afford him a medical examination or opinion.  

The Veteran, however, correctly notes that subsequent to his 1995 service separation, the American Association of Clinical Endocrinologists (AACE) issued a recommendation in 2003 that the range of TSH levels considered "normal" be modified.  Specifically, the AACE recommended that doctors consider diagnosis and/or treatment of patients with TSH levels greater than 3.0 (previously, a TSH level up to 5.0 was considered within normal limits).  Review of the Veteran's service treatment records indicates several TSH readings during service in the 3.0-5.0 range.  The Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  Request any pertinent medical records not already received from the St. Louis VA Medical Center, as well as any other military, VA, or private facility at which the Veteran has received pertinent treatment.  If no such records are available, that fact should be noted for the record.  

2.  After any records requested above are associated with the claims file, forward the Veteran's claims file to a suitable expert in endocrinology.  The Veteran need not be scheduled for in-person examination unless the reviewer determines such examination is necessary to comply with the Board's remand request.  

After reviewing the claims file, to include any electronic records, the reviewer is asked state whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran had onset of hypothyroidism during service.  In so determining, the examiner is asked to comment on the Veteran's reported symptoms, including weight gain, memory issues, hoarseness of voice, and chronic sore throats, during service, and any TSH levels noted therein.  

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

